  Case 19-40852       Doc 6     Filed 05/22/19      Entered 05/22/19 15:53:16         Desc Main
                                   Document         Page 1 of 6


                          UNITED STATES BANKRUPTCY COURT
                                       FOR THE
                             DISTRICT OF MASSACHUSETTS


 In re                                                 IN PROCEEDINGS UNDER
 PRESTIGE HEALTH CARE                                  CHAPTER 11
 SERVICES, INC.,                                       CASE NO.: 19-40852-CJP
                  Debtor


    MOTION OF DEBTOR FOR DETERMINATION THAT THE DEBTOR IS NOT
     SUBJECT TO 11 U.S.C. SECTION 333 OR, ALTERNATIVELY THAT THE
    APPOINTMENT OF A PATIENT CARE OMBUDSMAN IS NOT NECESSARY

       NOW COMES the Debtor, Prestige Health Care Services, Inc., and hereby moves this

Hon. Court, pursuant to 11 U.S.C. § 333(a)(1), for an order determining that the Debtor is not a

“health care business” within the meaning of 11 U.S.C. § 101(27A) or, alternatively, that the

appointment of a “Patient Care Ombudsman” is not necessary.

1. On May 22, 2019, the Debtor filed for relief under Chapter 7 of the Bankruptcy Code, Title

   11 United States Code.

2. The Debtor is a privately-owned Medicare/Medicaid State-Certified home health care

   agency. Headquartered in Worcester, Massachusetts, the Debtor serves seniors, people with

   disabilities, and individuals who require in-home health care services. As such, the debtor

   does not maintain any “facilities” to provide care for its customers, but rather attends to its

   customers typically at their individual homes.

3. The debtor employees a number of credentialed home health care providers in a variety of

   health care settings. Such services include services of a nurse, the evaluation and treatment

   by a therapist, or the personal care and homemaking from a caregiver or home health aide.

   The nature of the services provided include nursing, medical social services, home health
     Case 19-40852         Doc 6     Filed 05/22/19       Entered 05/22/19 15:53:16            Desc Main
                                        Document          Page 2 of 6


      care services, physical therapy, and occupational therapy, all of which is done at a client’s

      place of abode or at a location other than a facility maintained by the Debtor.

4. Under 11 U.S.C. § 333(a)(1), “the appointment of a patient care ombudsman is mandatory unless

      (a) the Debtor does not qualify as a health care business, or (b) the Court finds the appointment is not

      necessary for the protection of patients under the specific facts of the case.”\1 the bankruptcy code

      defines a “health care business” under 11 U.S.C. § 101 (27A) as:

       (A) means any public or private entity (without regard to whether that entity is organized for
           profit or not for profit) that is primarily engaged in offering to the general public
           facilities and services for —
          (i) the diagnosis or treatment of injury, deformity, or disease; and
          (ii) surgical, drug treatment, psychiatric, or obstetric care; and
      (B) includes —
          (i) any —
               (I) general or specialized hospital;
               (II) ancillary ambulatory, emergency, or surgical treatment facility;
               (III) hospice;
               (IV) home health agency; and
               (V) other health care institution that is similar to an entity referred to in subclauses
          (I), (II), (III), or (IV); and
          (ii) any long-term care facility, including any —
                    (I) skilled nursing facility;
                    (II) intermediate care facility;
                    (III) assisted living facility;
                    (IV) home for the aged;
                    (V) domiciliary care facility; and
                    (VI) health care institution that is related to a facility referred to in subclauses (I),
                          (II), (III), (IV), or (V), if that institution is primarily engaged in offering
                          room, board, laundry, or personal assistance with activities of daily living
                          and incidentals to activities of daily living.

5. As the debtor does not provide any “facilities” to its clients, but rather relies upon the clients

      already having facilities available to them either at their home or provided by third- parties,




1/
     In Re William L. Saber, M.D., P.C., 369 B.R. 631 (2007).
     Case 19-40852          Doc 6      Filed 05/22/19    Entered 05/22/19 15:53:16            Desc Main
                                          Document       Page 3 of 6


     the debtor asserts that it does not fall within the statutory definition of a “health care

     business” as it does not provide “facilities and services” to its clientele.\2

6. Even were the Debtor to be deemed to be a “health care business” within the meaning of 11

     U.S.C. § 101 (27A), the Debtor asserts that the appointment of a “Patient Care Ombudsman” is not

     necessary as the Debtor secures and maintains all client records at the Debtor’s physical location.

     Moreover, as set forth in the Debtor’s Motion for Use of Cash Collateral contemporaneously filed

     herewith, the Debtor’s financial projections indicate that the debtor will be maintaining substantial

     positive cash flow and it is therefore unlikely that a financial crisis would cause the Debtor to provide

     its essential services to its clientele.

7. Furthermore, the appointment of a “Patient Care Ombudsman” under 11 U.S.C. § 333(a)(1),

     will add an additional layer of administrative burden as well as additional cost to the Debtor

     and, thereby, make it more difficult for the Debtor to successfully emerge from Chapter 11.




2/
   See also In re Medical Assoc. of Pinellas, L.L.C., 360 B.R. 356, 2007 WL 117930 (Bankr.
M.D. Fla, 2007).
  Case 19-40852         Doc 6   Filed 05/22/19     Entered 05/22/19 15:53:16         Desc Main
                                   Document        Page 4 of 6


WHEREFORE, the Debtor respectfully requests that the Court issue an Order:

1. Determining that the Debtor is not subject to the provisions of 11 U.S.C. § 333(a)(1) as it

   does not fit within the statutory definition of a “health care business” under 11 U.S.C. § 101

   (27A); or, alternatively,

2. Determine that the appointment of a “Patient Care Ombudsman” Under 11 U.S.C. §

   333(a)(1), is not necessary; and

3. For such other and further relief as the court deems meet and just under the circumstances.

                                             PRESTIGE HEALTH CARE SERVICES, INC.,
                                             Debtor-in-Possession,
                                             By its Attorney,

Date: May 22, 2019                           /s/ Richard N. Gottlieb, Esq.
                                             Richard N. Gottlieb, Esq.
                                             Law Offices of Richard N. Gottlieb
                                             Ten Tremont Street
                                             Suite 11, 3rd Floor
                                             Boston, MA 02108
                                             Phone: (617) 742-4491
                                             rnglaw@verizon.net
  Case 19-40852       Doc 6     Filed 05/22/19     Entered 05/22/19 15:53:16        Desc Main
                                   Document        Page 5 of 6


                           UNITED STATES BANKRUPTCY COURT
                                        FOR THE
                              DISTRICT OF MASSACHUSETTS


 In re                                                IN PROCEEDINGS UNDER
 PRESTIGE HEALTH CARE                                 CHAPTER 11
 SERVICES, INC.,                                      CASE NO.: 19-40852-CJP
                  Debtor


                                CERTIFICATE OF SERVICE

       I, Richard N. Gottlieb, Esq. do hereby certify that i have this day served a copy of the

Motion of Debtor-In-Possession for Determination That The Debtor Is Not Subject To 11 U.S.C.

Section 333 Or, Alternatively That The Appointment Of a Patient Care Ombudsman Is Not

Necessary upon the persons listed below by First Class U.S. Mail postage paid and/or

electronically via CM/ECF.


Date: May 22, 2019                           /s/ Richard N. Gottlieb, Esq.
                                             Richard N. Gottlieb, Esq.
                                             Law Offices of Richard N. Gottlieb
                                             Ten Tremont Street
                                             Suite 11, 3rd Floor
                                             Boston, MA 02108
                                             Phone: (617) 742-4491
                                             rnglaw@verizon.net

Persons Served:

Richard King, Esq.                                   Commerce Associates
Office of the US Trustee                             340 Main Street
(Served via CM/ECF)                                  Suite 707
                                                     Worcester, MA 01608
Attorney General of the United States
U.S. Department of Justice                           Internal Revenue Service
950 Pennsylvania Avenue, NW                          Attn: Anne Marie MacNamara
Washington, DC 20530-0001                            120 Front Street
                                                     Suite 600
                                                     Worcester, MA 01608
  Case 19-40852       Doc 6    Filed 05/22/19   Entered 05/22/19 15:53:16    Desc Main
                                  Document      Page 6 of 6


Internal Revenue Service                         Tufts Health Plan
P.O. Box 7346                                    Attn: Provider Services
Philadelphia, PA 19101-7346                      P.O. Box 9194
                                                 Watertown, MA 02471-9194
Isdory Lyamuya
6016 Summerhill Road                             U.S. Dept.of Health and Human Services
Temple Hills, MD 20748                           Center for Medicare & Medicaid Services
                                                 John F. Kennedy Federal Building
Mass. Dept. of Revenue                           15 New Sudbury Street, Room 2325
P.O. Box 9564                                    Boston, MA 02203-0003
Boston, MA 02204
                                                 U.S. Dept.of Health and Human Services
Mass. Dept. of Unemployment Assistance           Center for Medicare & Medicaid Services
19 Staniford Street                              John F. Kennedy Federal Building
Boston, MA 02114                                 15 New Sudbury Street, Room 2325
                                                 Boston, MA 02203-0003
Mass. Health
146 Main Street                                  United States Attorney
Worcester, MA 01608                              John Joseph Moakley United States Federa
                                                 One Courthouse Way, Suite 9200
Massachusetts Rehabilitation                     Boston, MA 02210
Commission
Attn: Provider Relations
359 Main Street
Worcester, MA 01608

NaviCare HMO SNP
Attn: Provider Relations
10 Chestnut Street
Suite 800
Worcester, MA 01608-9971

One Call Care Management, Inc.
841 Prudential Drive
Suite 204
Jacksonville, FL 32207

Senior Whole Health HMO SNP
58 Charles Street
Cambridge, MA 02141

Tri-Valley Elder Services
Attn: Provider Relations
10 Mill St.
Dudley, MA 01571
